DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 17/039,330 is a continuation of Application 16/045,332 (now US Patent 10,826,949 B2), filed 07/25/2018, which in turn is a continuation of Application 15/672,036 (now US Patent 10,063,600 B2), filed 08/08/2017, and claims priority to Provisional Application 62/521,941, filed 06/19/2017.
Applicant’s response dated 02/14/2022 has been received and made of record. 
Examiner acknowledges the terminal disclaimer filed 02/14/2022. As such, the previously presented Double Patenting rejection is moot. 
Claims 1, 2, 7, and 15 have been amended. 
Claims 1-20 are currently pending in Application 17/039,330.

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 	Applicant argues that Hunsinger does not teach or disclose the newly added limitation of the independent claims reading displaying text content of the instant message content to the first user. Examiner respectfully disagrees. The chatbot (Nightbot, AutoDJ) of Hunsinger communicates with the users in a Twitch chat. Notably, messages sent by the second user requesting Nightbot/AutoDJ queue a song are shown in the chat and are visible to the first user. While Hunsinger does not teach or disclose the first user explicitly decides whether to play the requested song at the time the chat message is displayed (instead the first user may manage playback by skipping or deleting queued entries using the AutoDJ interface), Examiner notes that the claim language does not require this feature. Instead, the claims steps have the message displayed (which occurs immediately in the Twitch chat of Hunsinger), the first user inputting a manage playback action (using the AutoDJ interface of Hunsinger, perhaps to advance the queue by skipping an entry), and playing the second media content item (which will occur once it rises to the top of the playback queue of Hunsinger). Applicant is invited to amend the claim language to distinctly claim what is being argued so as to overcome the prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leslie Hunsinger (“Twitch 101: Song Request using Nightbot”).

Regarding claim 1, Hunsinger discloses a method comprising: 
	playing, using a media content engine, a first media content item for a first user (Hunsinger: Paragraph [0003], “One fantastic way to include your viewers in your show is through song request. It’s a great way for the streamer to learn about awesome new music, and for the audience to have a part in the broadcast”); 
	enabling the first user to manage playback of the media content engine (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”); 
	receiving, at a message parsing engine, instant message content sent from a second user to the first user (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”); 
	identifying, with the message parsing engine, a play media content item action and an indicia of a second media content item in the instant message content, the second media content item being different from the first media content item (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”; Nightbot comprises a message parsing engine to process these song requests); 
	displaying the text content of the instant message to the first user (Hunsinger: Paragraph [0003], “One reason Twitch is so great is because it’s in real time, and it’s interactive. Not only do the streamers (the good ones anyway) interact with their chat room, but they find other fun ways to include their viewers.”; the Nightbot command submitted by the second user is displayed in the chat room, including to the first user); 
	and responsive to receiving a manage playback action from the first user, instructing a media-playback engine of the first user to play the second media content item (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”), and Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”; by inputting manage playback actions such as skipping or pausing/playing songs, the first user instructs the media playback engine to play the second media content item). 

Hunsinger discloses 2. The method of claim 1, wherein: the text content includes the indicia of the second media content item (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”; the playback commands include the song identifier). 

Hunsinger discloses 3. The method of claim 1, further comprising providing webcast content to a remote webcast host, wherein the first user is a presenter of the webcast content and the second user is an audience member of the webcast content (Hunsinger: Title, “Twitch”, and Paragraph [0003], “It’s a great way for the streamer to learn about awesome new music, and for the audience to have a part in the broadcast”). 

Hunsinger discloses 4. The method of claim 3, wherein the webcast is a live gaming session (Hunsinger: Paragraph [0011], “So pick a theme, or a band, or music related to the game you’re playing, and let your viewers have fun on the jukebox”). 

Hunsinger discloses 5. The method of claim 1, wherein identifying the indicia of the second media content item includes: 
	identifying a link within the instant message content linking to a linked resource (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.” ; this is how Nightbot and AutoDJ inherently communicate); 
	and determining a linked media content item associated with the linked resource (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”; this is how Nightbot and AutoDJ inherently communicate). 

Hunsinger discloses 6. The method of claim 1, further comprising: 
	creating a connection to a stream of data from an instant messaging platform, wherein receiving the instant message content comprises receiving the instant message content over the connection to the stream of data (Hunsinger: Paragraph [0003], “Not only do the streamers (the good ones anyway) interact with their chat room, but they find other fun ways to include their viewers”; this is how Twitch chat and streaming operate). 

Regarding claim 7, Hunsinger discloses a system comprising: 
	one or more processors (Hunsinger: Inherent in the computers running the Twitch software, clients, and hosts); 
	and a computer-readable medium, wherein the computer-readable medium includes instructions that, when executed by the one or more processors, cause the one or more processors (Hunsinger: Inherent in the computers running the Twitch software, clients, and hosts) to: 
	receive instant message content from an instant messaging platform, the instant message content being for a first user and from a second user (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”); 
	parse the instant message content to identify a token in the instant message content, wherein the token is associated with a play action and identifies a media content item (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”; Nightbot inherently parses the message); 
	displaying the text content of the instant message to the first user (Hunsinger: Paragraph [0003], “One reason Twitch is so great is because it’s in real time, and it’s interactive. Not only do the streamers (the good ones anyway) interact with their chat room, but they find other fun ways to include their viewers.”; the Nightbot command submitted by the second user is displayed in the chat room, including to the first user); 
	enable the first user to manage playback of a media-playback engine of the first user (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”; by inputting manage playback actions such as skipping or pausing/playing songs, the first user instructs the media playback engine to play the second media content item); 
	receive a manage playback action from the first user with respect to the instant message content (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”); 
	and send a command to the media-playback engine that instructs the media-playback engine to play the media content item (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”). 

Hunsinger discloses 8. The system of claim 7, wherein the instant message content identifies the media content item by name (Hunsinger: Nightbot allows for song requests by both name (!sr) and by link (!songrequest)). 

Hunsinger discloses 9. The system of claim 7, wherein the instant message content identifies the media content item with a link (Hunsinger: Nightbot allows for song requests by both name (!sr) and by link (!songrequest)). 

Hunsinger discloses 10. The system of claim 7, wherein the instructions include webcast engine instructions that, when executed by the one or more processors, cause the one or more processors to provide webcast content to a remote webcast host (Hunsinger: Paragraph [0003], “Not only do the streamers (the good ones anyway) interact with their chat room, but they find other fun ways to include their viewers”; this is how Twitch chat and streaming operate). 

Hunsinger discloses 11. The system of claim 10, wherein the first user is a presenter of the webcast content and the second user is an audience member of the webcast content (Hunsinger: Title, “Twitch”, and Paragraph [0003], “It’s a great way for the streamer to learn about awesome new music, and for the audience to have a part in the broadcast”). 

Hunsinger discloses 12. The system of claim 7, wherein the instructions include media content engine instructions that, when executed by the one or more processors, cause the one or more processors to operate the media-playback engine (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”). 

Hunsinger discloses 13. The system of claim 7, wherein to enable the first user to manage playback includes to: 
	provide a user interface to allow the first user to manage media content item playback (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”). 

Hunsinger discloses 14. The system of claim 13, wherein the user interface includes one or more hotkeys, keyboard shortcuts, voice commands, or user interface elements that enable the first user to manage playback (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”). 

Regarding claim 15, Hunsinger discloses A system (Hunsinger: the Twitch platform with clients and hosts) comprising: 
	a device having one or more processors (Hunsinger: Inherent in the computers running the Twitch software, clients, and hosts); 
	and a non-transitory computer-readable medium (Hunsinger: Inherent in the computers running the Twitch software, clients, and hosts) including: 
	message processing engine instructions (Hunsinger: “Nightbot”) that, when executed by the one or more processors, cause the one or more processors (Hunsinger: Inherent in the computers running the Twitch software, clients, and hosts) to: 
	receive an instant message configured to be displayed to a user of the device (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”); 
	parse the instant message for a token (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”; Nightbot comprises a message parsing engine to process these song requests); 
	display text content of the instant message to the first user (Hunsinger: Paragraph [0003], “One reason Twitch is so great is because it’s in real time, and it’s interactive. Not only do the streamers (the good ones anyway) interact with their chat room, but they find other fun ways to include their viewers.”; the Nightbot command submitted by the second user is displayed in the chat room, including to the first user); and 
	send a command to a media-playback engine of the device that instructs the media-playback engine to play a token media content item associated with the token (Hunsinger: Paragraph [0009], “Make sure your viewers, regular and new, know how to use song request, and what sort of restrictions you have on it. List the commands for them. This way they can join in on the fun.”; Nightbot communicates with AutoDJ); 
	media-playback engine instructions (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”) that, when executed by the one or more processors, cause the one or more processors to: 
	switch from playing a current media content item to play the token media content item responsive to a manage playback action from the user (Hunsinger: Paragraph [0006], “Make sure to open the AutoDJ panel in a new window, and keep it open while you stream. You can use this as a kind of command center for your music. You can change the volume, pause songs, or even skip crappy ones (though that might irk the viewer who requested it.) Your viewers will now have complete control over any music they want to request, be it a YouTube video or a SoundCloud song.”; by inputting manage playback actions such as skipping or pausing/playing songs, the first user instructs the media playback engine to play the second media content item); 
	and webcast instructions (Hunsinger: “Twitch”) that, when executed by the one or more processors, cause the one or more processors to: 
	composite a webcast including video game content and provide the webcast to a remote webcast host (Hunsinger: Paragraph [0010], “This means it will be silent, which would be bad if you want to use it for a highlight. However with Song Request, you can play the music quietly enough (in the background) that it may not be able to pick up on it over the sounds of the game and you talking”; Twitch composites the selected music, the presenter’s microphone audio, and the game output for webcast through the Twitch platform). 

Hunsinger discloses 16. The system of claim 15, wherein the device is a video game console (Hunsinger: Paragraph [0010], “This means it will be silent, which would be bad if you want to use it for a highlight. However with Song Request, you can play the music quietly enough (in the background) that it may not be able to pick up on it over the sounds of the game and you talking”; the broadest reasonable interpretation of a “video game console” is any system upon which video games are played). 

Hunsinger discloses 17. The system of claim 15, wherein to composite the webcast includes to add audio output from the media-playback engine to the webcast (Hunsinger: Paragraph [0010], “This means it will be silent, which would be bad if you want to use it for a highlight. However with Song Request, you can play the music quietly enough (in the background) that it may not be able to pick up on it over the sounds of the game and you talking”; Twitch composites the selected music, the presenter’s microphone audio, and the game output for webcast through the Twitch platform). 

Hunsinger discloses 18. The system of claim 15, wherein the token identifies the media content item by name (Hunsinger: Nightbot allows for song requests by both name (!sr) and by link (!songrequest)). 

Hunsinger discloses 19. The system of claim 15, wherein the token identifies the media content item with a link (Hunsinger: Nightbot allows for song requests by both name (!sr) and by link (!songrequest)). 

Hunsinger discloses 20. The system of claim 15, wherein the webcast is a live gaming session (Hunsinger: Paragraph [0010], “This means it will be silent, which would be bad if you want to use it for a highlight. However with Song Request, you can play the music quietly enough (in the background) that it may not be able to pick up on it over the sounds of the game and you talking”; Twitch composites the selected music, the presenter’s microphone audio, and the game output for webcast through the Twitch platform).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Volk (US 2004/0019497 11) describes an internet radio system including chat messaging and song requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453